                                        ORIGINAL
                                                                             Writer's Direct Dial Number: (305) 376-6084
rJEMO ENDORSED                                                             Writer's E-Mail Address: tmcginn@gunster.com

                                                     August 28, 2019
                                                                                        ·, OSDC SONY. - , ~·
VIAECF
                                                                                        'DOCUMENT
The Honorable Louis L. Stanton                                                           ELECTRONICALLY FILED
United States District Judge                                                            :J)QC #:_··_·---,,-r1----1----
U.S. District Court for the Southern District of New York                                DA TF HLED:         /
500 Pearl Street
New York, New York 10007-1312

         Re:       Command Arms Accessories, LLC and CAA Industries, Ltd. v. ME Technology
                   Inc., Case No. 1:19-cv-06982-LLS (S.D.N.Y.)

Dear Judge Stanton:

        This firm represents ME Technology, Inc. ("ME Technology"), the defendant in the
above-referenced action. I write in accordance with Paragraph l(e) of the Court's Individual
Practices to request an extension of ME Technology's deadline to respond to Plaintiffs' re-filed
motion for preliminary injunction ("Re-filed Motion").

        Plaintiffs re-filed their Notice of Motion for Preliminary Injunction (ECF No. 15),
Memorandum of Law in Support of Motion for Preliminary Injunction (ECF Nos. 16, 17), and
Declaration of Moshe Oz on August 27, 2019. 1 ME Technology's response is therefore currently
due on September 10, 2019. 2 This is ME Technology's first request for an extension of time to
respond to the Re-filed Motion and second request for an extension of time to respond to a
motion for preliminary injunction that Plaintiffs have filed or attempted to file.                ME
Technology's prior request for an extension of time (ECF No. 14) was pre-empted by the Clerk
of Court's rejection of Plaintiffs' first attempted filing of their motion for preliminary injunction.
Plaintiffs oppose an extension of time because, in Plaintiffs' view, "the special nature" of their
motion "requires urgent consideration from the court."



     Plaintiffs attempted to file a motion for preliminary injunction and additional papers in support thereof on
August 19, 2019. (ECF No. 11.) On August 26, 2019, the Clerk of Court rejected Plaintiffs' filing and directed
Plaintiffs to re-file, as separate documents, their notice of motion, memorandum oflaw in support, and declaration in
support.
2
       Plaintiffs have asserted, in correspondence among counsel, that ME Technology's response is due on
September 3, 2019, based on the date Plaintiffs filed their rejected motion for preliminary injunction (August 19,
2019). This is incorrect. Plaintiffs' initial attempt to file their motion for preliminary injunction did not comply
with Sections 13.2(e) and 15.5 of this Court's Electronic Case Filing Rules & Instructions ("ECF Rules").
Plaintiffs' attempted filing was therefore a nullity under Local Civil Rule 5.2(a), which provides that a paper "served
and filed by electronic means in accordance with [the ECF Rules] is, for purposes of Fed. R. Civ. P. 5, served and
filed in compliance with" this Court's Local Civil Rules. Furthermore, even if the Clerk of Court's rejection of
Plaintiffs' papers did not nullify Plaintiffs' filing, ME Technology's response deadline would be September 6, 2019.
Q(i(J flid1 R, GiY, P, o(a) (\hr;; llQQi~~nill ~ilY~ t9 ;W~F9nd \)'hen service is made by mail/"


Brickell World Plaza   600 Brickell Avenue, Suite 3500   Miami, FL 33131   p 305-376-6000 f 305-376-6010       GUNSTER.COM

               Boca Raton I Fort Lauderdale I Jacksonville I M1am1 I Orlando I Palm Beach I Stuart I Tallahassee
                          Tampa I The Florida Keys I Vero Beach I West Palm Beach I Winter Park
Hon. Louis L. Stanton
August 28, 2019
Page2

        The Court has already granted l\1E Technology's motion to extend its deadline to respond
to Plaintiffs' complaint and determined that the timing of l\1E Technology's response should be
addressed during the Court's pre-motion conference regarding l\1E Technology's proposed

determination of that motion ("Conference"). In the interests of efficiency and judicial  economfl ~'481
motions to transfer this action to the Southern District of Florida and to stay the case pending the

and to ensure the orderly administration of this case, the Court should grant l\1E Technology the      ~•
                                                                                                             "


same extension with respect to the Re-filed Motion, hold the Re-filed Motion in abeyance until           ,
the Conference, and address the timing of ME Technology's response to the Re-filed Motion                        ~
during the Conference.                                                                                  :5)&\\•
       In the alternative, consistent with its prior request for an extension of time l\1E                ~$
Technology requests an extension of its deadline to respond to the Re-filed Motion until                   \,,
October 3, 2019. This extension is necessary to accommodate counsel's pre-existing deadlines              \&..,~
and travel schedules and to give l\1E Technology sufficient time to research Plaintiffs' claims         ~~
and respond to them in a manner that will meaningfully assist the Court.                               19.\ '?I ),~
       Thank you for your consideration.

                                                      Respectfully submitted,

                                                      Isl Timothy J. McGinn
                                                      Timothy J. McGinn

cc:    All counsel ofrecord (via ECF)
